9 F.3d 117
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Bob D. McDANIEL, Plaintiff-Appellant,v.SOUTHWESTERN BELL TELEPHONE COMPANY;  John Doe, UnknownEmployees of Southwestern Bell Telephone Company;Patsy J. McDaniel, Defendants-Appellees.
No. 93-6219.
United States Court of Appeals, Tenth Circuit.
Oct. 28, 1993.

Before McKAY, Chief Judge, SETH and BARRETT, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
This matter is before the court on appellant's application for a certificate of probable cause and request for leave to proceed in forma pauperis.  We issue a certificate of probable cause, grant appellant's request to proceed in forma pauperis, and proceed to the merits of appellant's appeal.


3
This appeal is from the grant of summary judgment in favor of defendants.  It involves miscellaneous claims of violations of the United States Constitution, federal civil rights statutes, and some state law claims arising from acts of the telephone.


4
The trial court properly dismissed the federal claims for lack of state or federal action and the failure to present any evidence of collusive action by any state or federal employees.  Having disposed of the federal claims on which jurisdiction rested, the trial court did not abuse its discretion in dismissing the pendant state law claims.


5
Appellant's motion for appointment of counsel is denied.  The judgment is AFFIRMED.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3